IN THE SUPREME COURT OF THE STATE OF NEVADA


                  BRIAN KERRY O'KEEFE,                                     No. 69036
                  Appellant,
                  vs.
                  THE STATE OF NEVADA,                                         FILED
                  Respondent.
                                                                               JUN 2 2 2016
                                                                            TRACE K. LINDEMAN
                                                                          CLERgF UPREME COURT
                                                                          BY     •
                                                                                DEPUTY CLERK




                                         ORDER OF AFFIRMANCE
                              This is a pro se appeal from a district court order denying a
                  postconviction petition for a writ of habeas corpus. Eighth Judicial
                  District Court, Clark County; Michael Villani, Judge.
                             Appellant filed his postconviction petition on September 15,
                  2014, more than one year after the remittitur issued on direct appeal on
                  July 23, 2013. 1 O'Keefe v. State, Docket No. 61631 (Order of Affirmance,
                  April 10, 2013). Therefore, the petition was untimely filed and
                  procedurally barred absent a demonstration of good cause and prejudice.
                  See NRS 34.726(1).
                             As cause to overcome the procedural default, appellant argues
                  that counsel was ineffective for not filing a motion for a stay of the
                  remittitur in his direct appeal. Had counsel done so, he contends, his
                  postconviction petition would have been timely under NRS 34.726.
                  Counsel's failure to seek a stay of the remittitur is not an impediment


                        'The district court appointed counsel to represent appellant in the
                  postconviction proceedings. See NRS 34.750.



SUPREME COURT
     OF
   NEVADA

(0) 1947A   QC°
                  external to the defense that prevented appellant from timely filing his
                  postconviction petition.   Hathaway v. State, 119 Nev. 248, 252, 71 P.3d
503, 506 (2003). Because appellant failed to establish good cause to excuse
                  the delay in filing his petition, the district court did not err by denying the
                  petition as procedurally barred. Accordingly, we
                               ORDER the judgment of the district court AFFIRMED. 2




                                                                                               J.




                                                                                               J.
                                                                Cherry



                                                                Gibboffs




                  cc:   Hon. Michael Villani, District Judge
                        Brian Kerry O'Keefe
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




                        2 We have considered the pro se document filed in this court on April
                  7, 2016, and conclude that no relief is warranted.



SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    en